Hanson, J.
The claimant was injured on October 29, 1920, his injury consisting of the loss of two fingers and the laceration of the *47thumb on the left hand. An agreement of settlement was filed January 9, 1921, and duly approved January 12, 1921, whereby the claimant was awarded $12.27 per week for fifty-five weeks, commencing November 8, 1920, for the injury of the two fingers. The agreement specified the injury for which compensation was thereby awarded as “amputation first and second fingers left hand.”
On July 17,1922, the claimant filed the pending petition to determine the extent of the permanent impairment of the thumb. On this petition the commission awarded a compensation of $12.27 for the further period of twenty-five weeks to begin at the expiration of the period of fifty-five weeks specified in the previous agreement. From this award the pending appeal was taken.
The decision of the commission should stand. The original agreement had the legal effect of a judgment on what it purported to cover, but it covered only the injury to the fingers. The thumb was not included. Therefore the claimant still had the legal right to file the present original petition for injury to his thumb, provided he did so within the two years’ limitation specified in Section 39. He was within that limitation, and it makes no difference whether his petition is filed before or after the expiration of the fifty-five weeks specified in the original agreement.
This case is the converse of Foster’s Case, 123 Maine, 27. In that case the original agreement in terms covered three injuries, and it was held that as to these three the claim was res adjudicata. In the pending case the agreement covered two injuries, and the petition is for a third. Therefore, it is not affected by the previous award.
The entry must be,

Appeal dismissed. Decree of sitting Justice affirmed.